DETAILED ACTION
Status of the Application
1.	Applicant’s Preliminary Amendment to the Claims filed April 13, 2021 are received and entered.
2.	Claims 1 – 20 and 22 – 23 are amended.  Claim 21 is cancelled.  Claims 1 – 20 and 22 – 23 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 6 – 7, 10 – 14, 16 – 20, and 22 – 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 6, the term “close” is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 7, this claim is rejected based on its dependence from claim 6.
Regarding claim 10, the recitation “connecting the folding portions adjacent” appears to be incomplete and is therefore indefinite.  It is unclear what element adjacent 
Regarding claims 11 – 14, these claims are rejected based on their dependence from claim 10.
Regarding claims 16, 22, and 23, these claims are directed to both an apparatus and method steps of using the apparatus and are therefore indefinite.  See IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).  See also, Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
Specifically, claim 16 is directed to both an apparatus and a method based simultaneously requiring the physical structure of an apparatus (lines 3 – 9) and method steps (lines 1 – 2 and 10 – 14) simultaneously.  A recitation claiming both an apparatus and a method simultaneously is indefinite.
Claims 22 and 23 similarly claim both an apparatus and a method in the same claim.
Regarding claims 17 – 20, these claims are rejected based on their dependence from claim 16.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 16 – 20 and 22 – 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 16, 22, and 23, these claims are rejected under 35 USC 101 as being directed to neither a "process" nor a "machine," but rather embracing / overlapping two different statutory classes for at least the reasons stated above with regard to the rejection of this claim under 35 USC 112.  See Ex parte Lyell, 17 USPQ2d 1548, 1551 (Bd. Pat. App. & Inter. 1990).
Regarding claims 17 – 20, these claims are rejected based on their dependence from claim 16.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1 and 15 – 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (U.S. Pub. 2010/0117975).
Regarding claim 1, Cho teaches: a foldable terminal apparatus (FIGS. 1, 22, 26; paragraph [0100]; outwardly-folding mobile terminal 100), comprising
a terminal body and a bendable touch screen (FIGS. 22, 26; paragraphs [0040], [0100]; body 361 and flexible [foldable/bendable] display 363.  Flexible display 363 [151] is a touch screen),
the bendable touch screen in a bending direction having a fixed end connected to the terminal body and a free end (FIG. 22; paragraph [0100]; flexible display 363 has a left portion that is attached to body 361 [fixed end] and a flexible display extension 365 
the bendable touch screen being switched between a first state and a second state (FIGS. 23a, 23b; paragraph [0100]; flexible display 363 and flexible display extension 365 area in a first folded state in FIG. 23a and in a second unfolded state in FIG. 23b),
wherein in the first state, the bendable touch screen surrounds the terminal body on an outer side of the terminal body (FIG. 23a; paragraph [0100]; in the first folded state, the flexible display 363 and the flexible display extension 365 surround an outer side of body 361) and in a second state, the fixed end of the bendable touch screen is located on the terminal body and the free end is located outside the terminal body, such that the bendable touch screen is expanded (FIG. 23a; paragraph [0100]; in the second unfolded state, the “fixed end” of flexible display 363 remains on body 361 while the flexible display extension 365 [free end] is folded away from body 361 to expand the display region of the mobile terminal 100).
Regarding claim 15, Cho teaches: wherein the terminal body is shaped as a cuboid or a cylinder (FIG. 22; the mobile terminal is illustrated as having a cuboid shape).
Regarding claim 16, Cho teaches: a terminal control method, applicable to a foldable terminal apparatus,
the terminal control method comprising: acquiring a current state of the bendable touch screen of the terminal apparatus (FIGS. 23a, 23b; paragraph [0101]; when flexible display extension 365 is unfolded [second state], mobile terminal automatically executes 
displaying a content to be displayed according to the state of the bendable touch screen (FIGS. 23a, 23b; paragraph [0101]; when flexible display extension 365 is unfolded, a password window may automatically pop-up.  When flexible display extension is subsequently folded, a password window may close).
The remainder of this claim encompasses the same scope as recited by claim 1.  Accordingly, the remainder of this claim is rejected for at least the reasons set forth above with regard to claim 1.  A duplication of this rejection will not be provided in this Office Action for the purpose of brevity.
Regarding claim 17, Cho teaches: after acquiring the current state of the bendable touch screen of the terminal apparatus, further comprising: switching the state of the bendable touch screen between the first state and the second state according to a trigger instruction (FIGS. 23a, 23b; paragraph [0101]; a user switches mobile terminal 100 between a folded [first] state and an unfolded [second] state by bending / folding [trigger instruction] flexible display extension 365).
Regarding claim 18, Cho teaches: wherein displaying the content to be displayed according to the state of the bendable touch screen comprises: displaying the content to be displayed on at least part of the bendable touch screen when the current state of the bendable touch screen of the terminal is the first state (FIGS. 23a, 27a; 
displaying the content to be displayed in full screen on an expanded portion of the bendable touch screen when the current state of the bendable touch screen of the terminal is the second state (FIGS. 23b, 26, 27b; paragraphs [0101], [0110]; as illustrated, when mobile terminal is in the unfolded [second] state, content is displayed across the full screen on the flexible display 363 / 431 and flexible display extension 365 / 433).
Regarding claim 19, Cho teaches: wherein displaying the content to be displayed on at least part of the bendable touch screen when the current state of the bendable touch screen of the terminal is the first state comprises: displaying the content to be displayed on at least part of the bendable touch screen according to a user's input (FIGS. 23a, 23b; paragraph [0101]; a user switches mobile terminal 100 from a unfolded [second] state to a folded [first] state by returning flexible display extension 365 to a position adjacent to body 361 [user input].  This user input would result in content be displayed on flexible display 363, as illustrated).
Regarding claim 20, Cho teaches: wherein when the terminal body is shaped as a cuboid (FIG. 22; the mobile terminal is illustrated as having a cuboid shape), displaying the content to be displayed on at least part of the bendable touch screen, comprises:
displaying the content to be displayed on at least one surface of the cuboid (FIGS. 23a, 23b; content it displayed on two surfaces of the cuboid, as illustrated).
Regarding claim 22, Cho teaches: a terminal apparatus (FIGS. 1, 22, 26; paragraph [0100]; outwardly-folding mobile terminal 100), wherein the terminal body comprises a processor, a memory and a communication bus (FIG. 1; paragraph [0055]; controller 180 [processor] and memory 160 communicate with one another.  It is inherent that there is a communication bus in order for controller 180 and memory 160 to communicate with each other, as required),
the communication bus is configured to provide connection and communication between the processor and the memory (FIG. 1; paragraph [0055]; as set forth above, a communication bus allows controller 180 and memory 160 to communicate with each other, as required); and
the processor is configured to execute one or more computer programs stored in the memory to perform the steps of a terminal control method (FIG. 1; paragraph [0055]; memory 160 stores programs that are executable by controller 180 to perform the disclosed operations) comprising:
acquiring a current state of the bendable touch screen of the terminal apparatus (FIGS. 23a, 23b; paragraph [0101]; when flexible display extension 365 is unfolded [second state], mobile terminal automatically executes a certain function or menu.  Accordingly, mobile terminal 100 inherently acquires a current state of the flexible display extension 365, folded [first state] vs. unfolded [second state], in order for these functions or menus to automatically execute as described); and
displaying a content to be displayed according to the state of the bendable touch screen (FIGS. 23a, 23b; paragraph [0101]; when flexible display extension 365 is 
The remainder of this claim encompasses the same scope as recited by claim 1.  Accordingly, the remainder of this claim is rejected for at least the reasons set forth above with regard to claim 1.  A duplication of this rejection will not be provided in this Office Action for the purpose of brevity.
Regarding claim 23, Cho teaches: a non-transitory computer-readable storage medium storing one or more computer programs which, when executed by one or more processors, cause the one or more processors to perform a terminal control method applicable to a foldable terminal apparatus (FIG. 1; paragraphs [0055], [0056], [0139]; as set forth above, memory 160 stores programs that are executable by controller 180 to perform the disclosed operations.  Memory 160 is a type of a computer-readable recording medium), the terminal control method comprising:
acquiring a current state of the bendable touch screen of the terminal apparatus (FIGS. 23a, 23b; paragraph [0101]; when flexible display extension 365 is unfolded [second state], mobile terminal automatically executes a certain function or menu.  Accordingly, mobile terminal 100 inherently acquires a current state of the flexible display extension 365, folded [first state] vs. unfolded [second state], in order for these functions or menus to automatically execute as described); and
displaying a content to be displayed according to the state of the bendable touch screen (FIGS. 23a, 23b; paragraph [0101]; when flexible display extension 365 is unfolded, a password window may automatically pop-up.  When flexible display extension is subsequently folded, a password window may close).
.

10.	Claims 1 and 4 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Pub. 2016/0070303).
Regarding claim 1, Lee teaches: a foldable terminal apparatus (FIG. 1B(b); paragraph [0037]; mobile terminal 100), comprising
a terminal body and a bendable touch screen (FIG. 1B(b); paragraphs [0043], [0017]; body unit 101 and flexible display unit 151 which is a touch screen),
the bendable touch screen in a bending direction having a fixed end connected to the terminal body and a free end (FIG. 1B(b); paragraph [0121]; a left side of flexible display unit 151 is a “fixed end” that is secured to body 101 while a right side of flexible display unit 151 is a “free end” that is detachable from body 101), and
the bendable touch screen being switched between a first state and a second state (FIGS. 1B(a), 1B(b); paragraph [0121]; flexible display unit 151 switches from a folded [first] state to an unfolded [second] state),
wherein in the first state, the bendable touch screen surrounds the terminal body on an outer side of the terminal body (FIG. 1B(a); paragraph [0121]; in the folded [first] state, flexible display unit 151 surrounds an outer side of body 101) and
in a second state, the fixed end of the bendable touch screen is located on the terminal body and the free end is located outside the terminal body, such that the 
Regarding claim 4, Lee teaches: further comprising a supporting frame (FIGS. 2A, 2B; paragraph [0128]; second body 102),
wherein in the first state, the supporting frame is accommodated between the outer side of the terminal body and the bendable touch screen (FIGS. 1B(a), 2A; paragraphs [0121], [0128]; when flexible display unit 151 is in a folded [first] state, second body 102 [supporting frame] is between flexible display unit 151 and receiving space 101’ which forms at least part of the outer side of the mobile terminal 100), and
in the second state, the supporting frame expands into a plane and is located at a bottom of the bendable touch screen to support the bendable touch screen expanded into a plane (FIGS. 1B(b), 2B; paragraphs [0121], [0128]; when flexible display unit 151 is in an unfolded [second] state, second body 102 [supporting frame] is located beneath flexible display unit 151 to support flexible display unit 151 expanding into a plane).
Regarding claim 5, Lee teaches: wherein the supporting frame is a telescopic supporting frame having one end fixedly connected to the terminal body (FIG. 2B; paragraph [0135]; second body unit 102 includes a movement guide unit 104 which allows second plate 102b to extend with flexible display unit 151 in first direction D1.  This extension is a type of telescopic movement).



Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, as applied to claim 1 above, and further in view of Nade (U.S. Pub. 2017/0075444).
Regarding claim 2, Cho fails to explicitly disclose: further comprising a glass panel located on the outer side of the terminal body, wherein the glass panel is fixedly arranged on the terminal body and has a spacing from the terminal body greater than or equal to a thickness of the bendable touch screen.
However, in a related field of endeavor, Nade teaches a mobile device with a flexible display having a touch panel (Abstract).
With regard to claim 1, Nade teaches: further comprising a glass panel located on the outer side of the terminal body (FIG. 7A; paragraph [0043]; cover glass 14 is a flexible / bendable glass that is provided on an outer side of cabinet 12 [body]),
wherein the glass panel is fixedly arranged on the terminal body and has a spacing from the terminal body greater than or equal to a thickness of the bendable touch screen (FIG. 8B; paragraphs [0051], [0052]; cover glass 14 is provided on cabinet 12 [body] and is spaced apart from back surface of cabinet 12 [body] by a distance that is greater than a thickness of flexible display 16 and touch panel 18).
Cho and Nade to yield predictable results.  More specifically, the teachings of a foldable mobile terminal having a flexible touch screen that transitions between folded and unfolded states, as taught by Cho, are known.  Additionally, the teachings of a foldable mobile terminal having a flexible cover glass that is disposed over a flexible touch screen and apart from a body thereof and which transitions between folded and unfolded states, as taught by Nade, are known as well.  The combination of the known teachings of Cho and Nade would yield the predictable results of a foldable mobile terminal having a flexible cover glass covering a flexible touch screen that transitions between folded and unfolded states where the flexible cover glass is spaced apart from a body of the foldable mobile terminal.  In other words, it would have been obvious to incorporate the flexible cover glass of Nade into the flexible touch screen of Cho.  Such a combination merely applies a well-known flexible protective glass layer, as disclosed by Nade, to the device of Cho.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Cho and Nade to yield predictable results.
Regarding claim 3, Cho fails to explicitly disclose: wherein the glass panel has a shape matching a side profile of the terminal body.
However, Nade teaches: wherein the glass panel has a shape matching a side profile of the terminal body (FIGS. 7A, 7B; paragraph [0084]; flexible cover glass 14 has a shape that matches sides of the cabinet 12 [body] of the mobile phone 10).
Cho and Nade to yield predictable results for at least the reasons set forth above with regard to claim 2.

13.	Claims 4 – 5 and 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, as applied to claim 1 above, and further in view of Lee.
Regarding claim 4, Cho fails to explicitly disclose: further comprising a supporting frame, wherein in the first state, the supporting frame is accommodated between the outer side of the terminal body and the bendable touch screen, and in the second state, the supporting frame expands into a plane and is located at a bottom of the bendable touch screen to support the bendable touch screen expanded into a plane.
However, Lee teaches: further comprising a supporting frame (FIGS. 2A, 2B; paragraph [0128]; second body 102),
wherein in the first state, the supporting frame is accommodated between the outer side of the terminal body and the bendable touch screen (FIGS. 1B(a), 2A; paragraphs [0121], [0128]; when flexible display unit 151 is in a folded [first] state, second body 102 [supporting frame] is between flexible display unit 151 and receiving space 101’ which forms at least part of the outer side of the mobile terminal 100), and
in the second state, the supporting frame expands into a plane and is located at a bottom of the bendable touch screen to support the bendable touch screen expanded into a plane (FIGS. 1B(b), 2B; paragraphs [0121], [0128]; when flexible display unit 151 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Cho and Lee to yield predictable results.  More specifically, the teachings of a foldable mobile terminal having a flexible touch screen that transitions between folded and unfolded states, as taught by Cho, are known.  Additionally, the teachings of a foldable mobile terminal having a flexible touch screen that transitions between folded and unfolded states using an expandable supporting frame, as taught by Lee, are known as well.  The combination of the known teachings of Cho and Lee would yield the predictable results of a foldable mobile terminal having a flexible touch screen that transitions between folded and unfolded states using an expandable supporting frame.  In other words, it would have been obvious to incorporate the expandable supporting frame of Lee into the device of Cho.  Such a combination merely applies a known mechanism for facilitating a transition between folded and unfolded states of a flexible touch screen in a mobile device, as disclosed by Lee, to the device of Cho.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Cho and Lee to yield predictable results.
Regarding claim 5, Cho fails to explicitly disclose: wherein the supporting frame is a telescopic supporting frame having one end fixedly connected to the terminal body.
However, Lee teaches: wherein the supporting frame is a telescopic supporting frame having one end fixedly connected to the terminal body (FIG. 2B; paragraph 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Cho and Lee to yield predictable results for at least the reasons set forth above with regard to claim 4.
Regarding claim 10, the combination of Cho and Lee teaches: wherein the supporting frame is a foldable supporting frame comprising at least two folding portions and a connecting portion connecting the folding portions adjacent (Cho; FIG. 26; paragraph [0109]; flexible display 433 includes a plurality of folds [folding portions] that are connected to each other in some manner.  Lee; FIGS. 1B(b), 2B; paragraphs [0121], [0128]; second body 102 [supporting frame] is located beneath flexible display unit 151 to support flexible display unit 151 expanding),
the folding portions are arranged at the bottom of the bendable touch screen and fixedly connected to the bendable touch screen (Lee; FIGS. 1B(b), 2B; paragraphs [0121], [0128]; second body 102 [supporting frame] is located beneath flexible display unit 151 to support flexible display unit 151 expanding.  When combined with Cho, each of the folds of flexible display 433 would include a supporting frame disposed beneath in order to support flexible display 433), and
the connecting portion is in a rotatable connection to the folding portions adjacent (Cho; FIG. 26; paragraph [0109]; folds of flexible display 433 are rotatably connected to each other to fold and unfold, as described and illustrated).
Cho and Lee to yield predictable results for at least the reasons set forth above with regard to claim 4.
Regarding claim 11, Cho fails to explicitly disclose: wherein the rotatable connection is a hinge connection.
However, Lee teaches: wherein the rotatable connection is a hinge connection (FIGS. 2A, 2B; paragraph [0126]; first and second body units 101 and 102 are rotatably connected by hinge unit 103.  When applied to Cho, each of the folds of flexible display 433 would be connected to each other via a hinge unit 103 to allow the folding and unfolding as described).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Cho and Lee to yield predictable results for at least the reasons set forth above with regard to claim 4.

14.	Claims 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Lee, as applied to claims 5 and 10 above, and further in view of Chuang et al. (U.S. Pub. 2021/0405710).
Regarding claim 6, neither Cho nor Lee explicitly disclose: wherein the connecting portion comprises at least two electromagnets which are connected by a hinge, and the electromagnets have adjacent surfaces of different polarities after energized; and in the second state, the electromagnets are energized and attracted 
However, Chuang teaches: wherein the connecting portion comprises at least two electromagnets which are connected by a hinge, and the electromagnets have adjacent surfaces of different polarities after energized; and in the second state, the electromagnets are energized and attracted together to keep the folding portions of the foldable supporting frame expanded into a plane (FIGS. 5, 10, 11; paragraph [0029]; discloses a hinge 45 includes first locking mechanism 50 and second locking mechanism 55 that can enable and disable rotational movement of hinge 45.  First and second locking mechanisms 45 and 50 may be electromagnetic devices.  When both first and second locking mechanisms are electromagnetic devices, rotational movement of hinge 45 is controlled to lock the electronic device 10 in a closed position [FIG. 5] or in an open position [FIG. 10]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Cho, Lee, and Chuang to yield predictable results.  More specifically, the teachings of a foldable mobile terminal having a flexible touch screen that transitions between folded and unfolded states using a hinge and an expandable supporting frame, as taught by the combination of Cho and Lee, are known.  Additionally, the teachings of an electronic device with a hinge that enables or disables rotational / folding movement using electromagnetics, as taught by Chuang, are known as well.  The combination of the known teachings of Cho, Lee, and Chuang would yield the predictable results of a foldable mobile terminal having a flexible touch screen that transitions between folded Huang into the combination of Cho and Lee so that the device thereof could be secured in a closed or open position.  Such a combination merely applies a known mechanism for securing a rotational position of a hinge using electromagnets, as disclosed by Chuang, to the combination of Cho and Lee.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Cho, Lee, and Chuang to yield predictable results.
Regarding claim 13, neither Cho nor Lee explicitly discloses: wherein the connecting portion comprises at least one electromagnet and at least one magnetic object which are connected by a hinge; and in the second state, the electromagnet is energized and attracted together with the magnetic object to keep the folding portions of the foldable supporting frame expanded into a plane.
However, Chuang teaches: wherein the connecting portion comprises at least one electromagnet and at least one magnetic object which are connected by a hinge; and in the second state, the electromagnet is energized and attracted together with the magnetic object to keep the folding portions of the foldable supporting frame expanded into a plane (FIGS. 5, 10, 11; paragraph [0029]; discloses a hinge 45 includes first locking mechanism 50 and second locking mechanism 55 that can enable and disable rotational movement of hinge 45.  First and second locking mechanisms 45 and 50 may be electromagnetic devices.  When both first and second locking mechanisms are 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Cho, Lee, and Chuang to yield predictable results for at least the reasons set forth above with regard to claim 12.
Neither Cho nor Lee nor Chuang explicitly disclose the magnetic object is ferromagnetic.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the disclosure of Chuang to utilize a ferromagnetic object in the combination of Cho, Lee, and Chuang.  Such a modification merely requires a simple substitution of one type of known magnetic object for another.

15.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Lee, as applied to claims 5 and 10 above, and further in view of Seo et al. (U.S. Pub. 2018/0081473).
Regarding claim 14, neither Cho nor Lee explicitly disclose: further comprising transmission gear sets respectively arranged at the bottom of the foldable supporting frame and at a position on the terminal body corresponding to the bottom of the foldable support frame in the first state.
However, in a related field of endeavor, Seo discloses: an expandable flexible display (FIG. 2; paragraph [0032]).
Seo teaches: further comprising transmission gear sets respectively arranged at the bottom of the foldable supporting frame and at a position on the terminal body corresponding to the bottom of the foldable support frame in the first state (FIGS. 2, 3, 5; paragraphs [0062], [0068], [0075], [0079]; flexible display device 100 includes an expandable surface.  First actuator 43 includes gears 45 and 46 for facilitating movement of flexible device 100 from a contracted position to an expanded position.  Gears 45 and 46 are disposed beneath rails 61 and 62 [supporting frame]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Cho, Lee, and Seo to yield predictable results.  More specifically, the teachings of a foldable mobile terminal having a flexible touch screen that transitions between folded and unfolded states using an expandable supporting frame, as taught by the combination of Cho and Lee, are known.  Additionally, the teachings of a mobile terminal having a flexible touch screen that transitions between a normal and expanded state using gears beneath a support frame, as taught by Seo, are known as well.  The combination of the known teachings of Cho, Lee, and Seo would yield the predictable results of a mobile terminal having a flexible touch screen that transitions between a normal and expanded state e using gears beneath an expandable support frame.  In other words, it would have been obvious to substitute the gear and rail system of Seo for the expandable supporting frame of the combination of Cho and Lee.  Such a substitution merely exchanges one known mechanical configuration for facilitating the expansion of a flexible display for another.  Therefore, it would have been obvious to a Cho, Lee, and Seo to yield predictable results.

Allowable Subject Matter
16.	Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
17.	Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626